UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE TREMAINE WYLLIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:05-cr-00063-JAB-1)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Tremaine Wyllie, Appellant Pro Se.       Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terrance Tremaine Wyllie appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Wyllie, No. 1:05-cr-00063-JAB-1

(M.D.N.C. July 18, 2016).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2